     8:18-cv-00221-MDN Doc # 49 Filed: 06/01/20 Page 1 of 1 - Page ID # 189


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SANDRA L. EDDY,

                       Plaintiff,                                        8:18CV221

       vs.                                                                ORDER

BELLEVUE BERRY FARMS, INC.,
EDWARD A. SCHAEFER A TRUSTEE
LIVING TRUST, and DOES 1-5,

                       Defendants.

       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90
days after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -
- must dismiss the action without prejudice against that defendant or order that service be made
within a specified time. But if the plaintiff shows good cause for the failure, the court must
extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).
       Plaintiff sued several unnamed “Doe” defendants in her Complaint filed two years ago.
Because these defendants are still both unnamed and unserved, the Court will order Plaintiff to
show cause, on or before June 15, 2020, why the remaining unnamed defendants should not be
dismissed, pursuant to Rule 4(m), for failure to serve process. Accordingly,


       IT IS ORDERED that Plaintiff shall have until June 15, 2020, to show cause why the
remaining unnamed Doe defendants should not be dismissed pursuant to Federal Rule of Civil
Procedure 4(m) for failure to serve process. The failure to timely comply with this order will
result in dismissal of the unnamed defendants without further notice.


       Dated this 1st day of June, 2020.

                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
